Name: Commission Regulation (EEC) No 1538/90 of 6 June 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/ 14 Official Journal of the European Communities 8 . 6. 90 COMMISSION REGULATION (EEC) No 1538/90 of 6 June 1990 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 426 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 172, 21 . 6. 1989, p . 1 . 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 , 1987, p. 1 . 8 . 6 . 90 Official Journal of the European Communities No L 145/15 ANNEX I LOTS A, B and C 1 . Operation Nos ('): see Annex II  Commission Decision of 20 . 12. 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed milk powder 7 . Characteristics and quality of the goods (2) (6) Q : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 1 356 tonnes. 9 . Number of lots : three (A : 390 tonnes ; B : 552 tonnes ; C : 414 tonnes) 10 . Packaging and marking ("): 25 kg ; see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary marking on packaging :  see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization of product : Community market ; part A2 (8) The manufacture of skimmed milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15-30. 7 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders (4) : 12 noon on 25. 6. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 7 . 1990 (b) period for making the goods available at the port of shipment : from 1-15. 8 . 1990 ; (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 11 . 5. 1990, fixed by Commission Regulation (EEC) No 1220/90 (OJ No L 120, 10 . 5. 1990, p. 31 ) No L 145/ 16 Official Journal of the European Communities 8 . 6 . 90 LOT D 1 . Operation No (') : 201 /90  Commission Decision of 20. 4. 1990 2. Programme : 1989 3 . Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 Depot ; tel . 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (3) : The Representative UNHCR Branch Office in Zimbabwe, PO Box 4565, 4 Deary Avenue, Belgravia, Harare, Zimbabwe ; telex 26073 UNHCR ZW, tel . (00263) 4 / 79 32 74 / 79 32 75 5. Place or country of destination : Zimbabwe 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A.1 to 1.1 A2) 8 . Total quantity : 70 tonnes 9 . Number of lots : one 10 . Packaging and marking (') (,0) : 25 kg ; see OJ No C 216, 14. 8 . 1987, p. 3 (1.1 A3) Supplementary markings on packaging : 'ACTION No 201 /90 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN ZIMBABWE' and OJ No C 216, 14. 8 . 1987, p. 3 (1.1 A4) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination  Harare 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Ministry of Social Welfare , Transit Warehouse, Cheviot Road, Water Falls, Harare 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 7. 1990 18 . Deadline for the supply : 19 . 8 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 12 noon on 25. 6 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  24. 7. 1990 (c) deadline for the supply : 2. 9 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 11.5. 1990 fixed by Commission Regulation (EEC) No 1220/90 (OJ No L 120, 10 . 5 . 1990, p. 31 ) 8 . 6. 90 Official Journal of the European Communities No L 145/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be conctacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 Is) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appro ­ priate, the monetary and accession compensatory amounts, the representative rate and the monetary coef ­ ficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. I7) the succesful tenderer shall give the beneficiaries ' representative a certificate of origin at the time of deli ­ very. (') Analysis certificate isued by the authorities of the country of origin stating that the product is suitable for human consumption ; consular invoice ; bill of lading and shipping documents to be endorsed by the consulate of Paraguay. (') Shipment to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (els). ( 10) Manufacturing and expiry dates must be printed on each individual sack. The expiry date appearing on the packages must be 12 months after the date of manufacture . (") Palletization of skimmed-milk powder : 25 kg bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood):  upper board 22 mm thick  bottom board 22 mm thick  blocks 95 x 95 mm 40 bags to be placed into the pallets, interlocked and shrink-wrapped with a plastic sheet of 1 50 (iv thick ­ ness, with three extrnal nylon straps in each directon to secure the unit-load . No L 145/ 18 Official Journal of the European Communities 8 . 6 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario ¢ Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 390 Al : 40 WFP Yemen 222 Action No 222/90 / Yemen / 026940 / Vit. DSM / Action of the World Food Programme / Hodeidah A2 : 350 Paraguay 223 AcciÃ ³n n0 223/90 / Paraguay / 0237602 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / AsunciÃ ³n B 552 BI : 412 Bolivia 225 AcciÃ ³n n0 225/90 / Bolivia / 0273501 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡nsito hacÃ ­a Cochabamba / Bolivia B2 : 30 226 AcciÃ ³n n0 226/90 / Bolivia / 0273501 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡nsito hacia La Paz / Bolivia B3 : 50 227 AcciÃ ³n n0 227/90 / Bolivia / 0273501 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡nsito hacÃ ­a PotosÃ ­ / Bolivia B4 : 30 228 AcciÃ ³n n0 228/90 / Bolivia / 0273501 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡nsito hacÃ ­a Oruro / Bolivia B5 : 30 230 AcciÃ ³n n0 230/90 / Bolivia / 027950 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡nsito hacia Cochabamba / Bolivia 8 . 6 . 90 Official Journal of the European Communities No L 145/ 19 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales = (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (era toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 414 Cl : 150 Ecuador 224 AcciÃ ³n n0 224/90 / Ecuador / 0309600 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Guayaquil C2 : 264 229 AcciÃ ³n n0 229/90 / Ecuador / 0277000 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Guayaquil